DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-11, 13, 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/229890. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter and the copending claims are directed to devices of the same structure.

The instant claims are directed to a device comprising a compound of chemical formula 1 in an organic layer of the device. The co-pending claims require the same material be present in the device but have additional compositional requirements for the device and therefore include the limitations of the instant claims. The instant dependent claims are directed to embodiments within the scope of the co-pending claims, for example instant claim 6 requires that the material . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. in view of Kim et al (US20090091248) (Kim).

The instant claims are directed to a device comprising a compound of chemical formula 1 in an organic layer of the device. The co-pending claims require the same material be present in the device but have additional compositional requirements for the device and therefore include the limitations of the instant claims. The instant dependent claims are directed to embodiments within the scope of the co-pending claims, for example instant claim 6 requires that the material of formula 1 be present as a dopant, co-pending claim 6 claims the same thing using different, more specific language. 

The copending claims do not expressly set forth that the two or more (e.g. two or three) layers are layers that are selected from one or two colors as set forth in claims 7, 8, 12, 14 and 19. 

. 

 This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1 and 16, the claims each recite the limitation ‘wherein z1 and Z2 are independently represented by the following Chemical Formula 2’. However, it is unclear wherein Chemical formula 2 the groups Z1 and/or Z2 attach to the structure of Chemical Formula 1. For For the purpose of examination, the office will interpret the chemical formula 2 of Z1 and Z2 to be attached via a double bond between the carbon atom bound to A and B of the chemical formula 2 and the indacene ring of Chemical formula 1.

With respect to claims 1 and 16, the claims each allow for the groups R1-R6, A and B to be an “ether group with 1 to 12 carbon atoms”. It is unclear what is meant by an ether group comprising 1 carbon atoms. For the purpose of examination, the claim will be interpreted to be read “ether group with 2 to 12 carbon atoms”. 

Claims 2-15 and 17-20 each depend from claims 1 or 16 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117338) (Cho) in view Marks et al (US RE44304) (Marks).

In reference to Claims 1, Cho teaches a light emitting device comprising the layers as shown below (Cho FIG 3B) comprising at least an emitting layer (126, 116) and an auxiliary charge generation layer (122a, 122b). Cho further teaches that the auxiliary charge generation layer comprises a P-type dopant (122a)/122b (Cho [0046]) and that auxiliary charge generation layer 122 and the p-type charge generation layer 134 are comprised of the same material (Cho [0044] [0047]). 

    PNG
    media_image1.png
    867
    599
    media_image1.png
    Greyscale

Cho does not expressly teach the use of a dopant as a compound of chemical formula 1 as instantly claimed. 

With respect to the difference, Marks teaches a compound of formula I or I‘ as shown below, (Marks Col 12 line 5; Col 13) that has p-type semiconductor activity (Marks Col 70, lines 50-52) and is useful in organic light emitting diodes (Marks Col 70, lines 61-62) and offers processing advantages to other materials due to their ease of solution processing (Marks Col 70, lines 57-53) 

    PNG
    media_image2.png
    144
    293
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    135
    248
    media_image3.png
    Greyscale

a and Ra’ are each H; Rb, Rb’, Rc and Rc’ are each -CN, (Marks Col 12-13) . 

Marks discloses the compound of formula I that encompasses the presently claimed compound of chemical formula 1, including wherein the formula I is the formula I’ as shown above; Ra and Ra’ are each H; Rb, Rb’, Rc and Rc’ are each -CN. Each of the disclosed substituents forming the groups of Marks are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula I.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for formula I to provide the compound described above, which is both disclosed by Marks and encompassed within the scope of the present claims and thereby arrive at the claimed compound.

Marks teaches that this compound has p-type semiconductor activity (Marks Col 70, lines 50-52) and is useful in organic light emitting diodes (Marks Col 70, lines 61-62) and offers processing advantages to other materials due to their ease of solution processing (Marks Col 70, lines 57-53). 

In light of the motivation of using the compound of Marks as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant 
For Claim 1: Layer 102 reads on the anode, layer 104 reads on the cathode, layers 112 to 128 read on at least one emitting parts, and layer 134 reads on a p-type charge generation layer comprising a compound of formula 1, wherein in formula 1 R1 and R4 are each H, R2, R3, R5 and R6 are each a cyano group, Z1 and Z2 are ach a chemical formula 2, A and B are each a cyano group. 
For Claim 4: Reads on wherein the compound is a dopant in p-type charge generation layer. 
For Claim 6: Layer 116 reads on the first light emitting part/layer and layer 126 reads on the second light emitting part/layer. 
For Claim 9: Reads on wherein the p-type charge generation layer 134 is between layers 126 and 116 or the first and second light emitting layers.

In reference to claim 2, the claim further limits the substituents, which are optional embodiments of claim 1 (i.e. substituted or unsubstituted…) and therefore not required. As such, claim 2 is rejected based on similar reasons to claim 1.

In reference to claims 7-8, Cho in view of Marks teaches the device as described above for claim 6 and further teaches that the light emitting layers can include various fluorescent and phosphorescent materials including those that emit blue light. Cho in view of Marks does not exemplify wherein two or more emitting layers emit light of the same color or expressly wherein they each emit red, green or blue.  However, Cho in view of Marks does not specifically limit the colors of emission and teaches that the device is used to generate one or more monochromatic sub pixels. It would have been obvious to the ordinarily skilled artisan to have selected from any color combination in order to have arrived at a desired device, for example wherein two of the at least two light emitting units emit blue light, etc. 

In reference to claim 12, Cho in view of Marks teaches the device as described above for claim 6. Cho further teaches that emitting materials can be selected from fluorescent and phosphorescent materials including, blue and yellow-green etc. and that other materials can be used (Cho [0036]). While Cho does not exemplify the device wherein the layer is blue and yellow-green as claimed, this selection would have been obvious as Cho does teach the use of blue materials and yellow-green materials preferably. 

In reference to claim 10, Cho in view of Marks teaches the device as described above for claim 6 including a layer 122 that includes the compound of formula I as described above. Marks does not expressly teach that the layer is a “hole injection layer” however the structure and composition of the layer and the device of the prior art and the instant claims are identical. The recitation of an alternative name for the layer does not differentiate it from the layer of the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claims 13 and 15, Cho in view of Marks teaches the device as described above for claim 1. Cho further teaches that the devices as described can have three or more light emitting units (Cho [0029]) wherein the p and n type charge generation layers are stacked between the light emitting units (Cho [0009]). Cho does not exemplify the device structure wherein three light emitting units are included. It would have been obvious to have selected three light emitting units as an alternative option for providing the light emitting device as described by Cho in view of Marks and Cho specifically teaches that the charge generation layers are included between each set of light emitting units. 

In reference to claim 14, Cho in view of Marks teaches the device as described above for claim 13. Cho further teaches that emitting materials can be selected from fluorescent and phosphorescent materials including, blue, yellow-green, orange etc. and that other materials can 

In reference to claim 16, Cho in view of Marks teaches the device as described above for claim 1 including a layer 134 that includes the compound of formula I as described above, hole transport layers 124 and electron transport layer 128 as described above. Marks does not expressly teach that the layer 134 is a “hole injection layer” however the structure and composition of the layer and the device of the prior art and the instant claims are identical. The recitation of an alternative name for the layer does not differentiate it from the layer of the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 17, the claim further limits the substituents, which are optional embodiments of claim 16 (i.e. substituted or unsubstituted…) and therefore not required. As such, claim 17 is rejected based on similar reasons to claim 16.

In reference to claim 19, Cho in view of Marks teaches the device as described above for claim 16. Cho further teaches that emitting materials can be selected from fluorescent and phosphorescent materials including, blue, yellow-green, orange etc. and that other materials can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786